*201OPINION
By WILLIAMS, J.
It is not contended that there is anything in said §§3989 or 3990 GC that is of any pertinence upon the matter under consideration. Looking to the terms of the contract it is found that no provision exists requiring the village to pay the cost of building such a connecting line, the contract contained in the ordinance providing only for the purchase by the village of the electric plant, fixtures, appliances and' appurtenances within the municipality. It must have been within the contemplation of the parties that such purchase could be made without the purchaser bearing the additional expense of constructing lines which might be necessary to enable the power company to carry on its business outside the limits of and beyond the municipality in the ordinary and usual way. Severance damage was, therefore, not an element involved.
We are therefore required to approve the majority report of the appraisers and deny the application of the plaintiff power company to have severance damages or the reasonable cost of building connecting lines included in the report. The report of the appraisers is approved and confirmed and the application of the plaintiff power company denied.
RICHARDS and LLOYD, JJ, concur.